Citation Nr: 0713790	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-32 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left hip disorder.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of head trauma.

7.  Entitlement to service connection for a stomach disorder 
(claimed as gastroesophageal reflux disease or GERD).

8.  Entitlement to service connection for a psychiatric, or 
nervous, disorder (claimed as depression, anxiety and panic 
attacks).

9.  Entitlement to service connection for visual problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from December 1979 to 
July 1980.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of whether new and material evidence has been 
presented to reopen claims of entitlement to service 
connection for a back disorder, residuals of head trauma, and 
bilateral knee and hip disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The persuasive evidence demonstrates that the veteran 
does not have a current stomach disorder that is related to 
service.  

2.  The persuasive evidence demonstrates that the veteran 
does not have a current psychiatric or nervous disorder that 
is related to service.  

3.  The persuasive evidence demonstrates that the veteran 
does not have a current visual disorder that is related to 
service; hyperopia is a congenital defect.  


CONCLUSIONS OF LAW

1.  The veteran does not have stomach disorder that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The veteran does not have psychiatric or nervous disorder 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

3.  The veteran does not have visual disorder that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in August 2001, November 2003, and December 2006.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

Although the veteran's representative has indicated that no 
examination was afforded for these claims, and that one 
should be provided, the Board notes that there is no duty to 
provide an examination.  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
disabilities may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has current complaints and findings of depression and 
anxiety, as well as GERD and glaucoma, she has not brought 
forth any evidence suggestive of a causal connection between 
the current disabilities and service.  The RO informed her 
that she would need medical evidence of a relationship 
between the current disability and service, and the veteran 
has not provided such evidence.  

Factual Background

The veteran contends that she has disorders of the stomach, 
nerves and vision that began in service.  Service medical 
records include her entrance physical examination showing no 
abnormalities of the digestive system or psychiatric 
problems, and no relevant diagnosis for these body systems.  
Vision was noted as 20/70 in the right eye and 20/200 in the 
left eye.  The diagnosis was hyperopia both eyes.  In 
December 1979, an eye evaluation yielded a finding of 20/25 
both eyes, with no prescription necessary.  In March 1980, 
she was treated on one occasion for stomach pain which 
accompanied low back pain.  In June 1980, at the time of the 
veteran's separation, the assessment was hyperopia of the 
left eye.  Vision of 20/100 in the right eye and 20/200 in 
the left eye was correctable to 20/20.  There were no noted 
stomach or psychiatric problems.  The veteran was discharged 
from service due to unsuitability after failing two MOS 
assignments and showing general apathy for training.  

A report of VA examination dated in January 1981 reflects no 
diagnosis related to the stomach or digestive system, 
psychiatric or visual problems.  

The evidence clearly shows that the veteran has been treated 
for stomach and psychiatric problems following service.  
Various clinic visit records and progress notes dated from 
1993 to the present show diagnoses including adjustment 
disorder, generalized anxiety disorder, and paranoid 
personality disorder.  Records from Urban Health show that 
the veteran had been treated for chronic gastritis since 1988 
and major depression since 1995.  GERD was noted in August 
1998.  As to the eyes, the veteran was seen at the Jacobi 
Medical Center in August 1996 for blurry vision.  Visual 
acuity was 20/60 in each eye without correction.  Examination 
of the eyes yielded a diagnosis of glaucoma.  A note from 
Jacobi dated in January 2001 showed low vision.  

In her claim for Social Security Disability benefits, the 
veteran stated that she became disabled in July 1980 due to 
orthopedic problems, nerves, hearing loss and headaches.  
This claim was denied by SSA.  

More recent treatment records, submitted with a waiver of RO 
consideration, continue to show various complaints but do not 
contain a medical opinion relating a visual, stomach or 
psychiatric disorder to service.  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including certain psychiatric disorders such as psychosis, as 
well as organic diseases of the nervous system and peptic 
ulcers, may be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from active service.  38 U.S.C.A. §§ 1112, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2006).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable VA legislation.  38 
C.F.R. § 3.303(c) (2006).  VA General Counsel Precedent 
Opinion has held that service connection may be granted for 
disease, but not defects, which are congenital, 
developmental, or familial in origin when the evidence 
establishes the disorder was incurred in or aggravated by 
active service.  VAOGCPREC 82-90 (Jul. 18, 1990).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board observes that the veteran's correctable decreased 
visual acuity and hyperopia are congenital defects and are 
not a disease under VA law.  See 38 C.F.R. § 3.303(c) (2006).  
Glaucoma was first shown many years after service, and there 
is no medical evidence linking it or any current visual 
disorder to service.  

The first evidence of stomach problems, including GERD, was 
years after the veteran separated from service.  The veteran 
has not presented continuity of symptomatology since the 
isolated incident of stomach pain in service.  There was no 
ulcer or other chronic stomach or digestive problem in 
service.  The 1981 VA examination did not note a stomach 
disorder.  No medical professional has opined that there is a 
connection between any current stomach disorder and service.  
Thus, there is no nexus between any current stomach disorder 
and service.  

Similarly, the first complaints and diagnoses of psychiatric 
problems, including anxiety and depression, were years after 
separation from service.  The veteran has not presented 
continuity of symptomatology, as there was no chronic 
psychiatric problem in service.  No psychiatric disorder was 
diagnosed on the 1981 VA examination.  As noted previously, 
service connection may be granted on a presumptive basis if 
one of the enumerated disabilities listed in 38 C.F.R. § 
3.309 is diagnosed to a compensable degree with in the 
prescribed period of time.  Since psychosis was not diagnosed 
within a year of the veteran's separation from service, a 
link between the veteran's current psychiatric problems and 
service may not be presumed.  Hence, there must be persuasive 
medical evidence linking a current psychiatric disorder to 
service.

The veteran has not presented competent (medical) evidence of 
a relationship between her current psychiatric problems in 
service.  Again, service medical records are negative for 
evidence of a psychiatric disorder, and no mental health 
profession has observed any causal relationship between 
current psychiatric problems and service.  

The Board has also considered the veteran's statements and 
the statement of her sister that there is a relationship 
between current psychiatric, stomach and visual problems and 
service.  However, as noted, they are not competent as lay 
persons to render such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of these issue.  The Board has 
reached this decision based on a careful review of the entire 
evidence of record, with significant weight being accorded to 
the findings in the service medical records and the 1981 VA 
examination, as well as the current records which show no 
nexus or medical opinion in favor of the claims.  The medical 
evidence does not make the veteran's contentions more likely.  
The preponderance of the evidence is against the claims.  

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the 
appeals are denied.



ORDER

Service connection for a stomach disorder (claimed as 
gastroesophageal reflux disease) is denied.

Service connection for a psychiatric or nervous disorder 
(claimed as depression, anxiety and panic attacks) is denied.

Service connection for visual problems is denied.


REMAND

In August 2000, the veteran filed her claim concerning 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder, right and left knee disorders, right and left 
hip disorders and residuals of a head trauma.  All claims, 
except for service connection for head trauma, had been 
denied by the Board in a decision issued in October 1982.  
The issue of service connection for head trauma had been 
finally denied by the RO in October 1985.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2006).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2006).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Regulatory changes of 
the new and material evidence requirement, found at 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the VCAA, apply 
only to a claim to reopen a finally decided claim that was 
received on or after August 29, 2001. 38 C.F.R. § 3.159(c).  
The veteran in this case filed her claim to reopen in 2000, 
before the effective date for regulatory change of the new 
and material evidence requirement.  As such, the changes to 
the definition of new and material evidence should not be 
applied in these claims.  The definition of new and material 
evidence in effect prior to August 29, 2001, must be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In multiple communications to the veteran, including a letter 
informing the veteran of the evidence necessary to support 
her claim issued in November 2003, the Statement of the Case 
issued in June 2004, Supplemental Statements of the Case in  
November 2004 and April 2005, the RO indicates that these 
claims are being denied because she fails to satisfy the 
criteria for new and material evidence which applies to 
claims filed after August 29, 2001.  The record is replete 
with reference to analysis of these claims under the 
incorrect standard of review.  The RO/AMC should adjudicate 
the claims according to the regulatory criteria applicable to 
claims to reopen filed prior to August 29, 2001.  Moreover, 
the veteran must be sent a letter informing her as to the 
criteria for reopening her final claims consistent with Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is to provide the veteran 
with a notice letter consistent with Kent 
v. Nicholson, 20 Vet. App. 1 (2006), 
informing her of the unique character of 
evidence that must be presented as to her 
claims concerning whether new and 
material evidence has been presented to 
reopen claims of entitlement to service 
connection for a back disorder, right and 
left knee disorders, right and left hip 
disorders and residuals of a head trauma.  

2.  The RO must determine if new and 
material evidence has been received under 
the standard in effect prior to August 
29, 2001, to reopen the veteran's claims 
of service connection for a back 
disorder, residuals of head trauma, and 
bilateral knee and bilateral hip 
disorders.  If any claim is reopened, the 
RO must determine if service connection 
is justified.  If a claim is not 
reopened, the veteran and her 
representative should be furnished an 
appropriate SSOC and given an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


